Case 2:21-cv-00040-JRG Document 56 Filed 07/21/21 Page 1 of 8 PageID #: 922




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TEXAS
                          MARSHALL DIVISION

GESTURE TECHNOLOGY                  §
PARTNERS, LLC,                      §
                                    §
             Plaintiff              §
                                    §
     v.                             §   CASE NO. 2:21-cv-00040-JRG
                                    §   (Lead Case)
HUAWEI DEVICE CO., LTD.,            §
HUAWEI DEVICE USA, INC.,            §   JURY TRIAL DEMANDED
                                    §
             Defendants.
                                    §

GESTURE TECHNOLOGY                  §
PARTNERS, LLC,                      §
                                    §
             Plaintiff              §
                                    §
     v.                             §   CASE NO. 2:21-cv-00041-JRG
                                    §   (Member Case)
SAMSUNG ELECTRONICS CO., LTD.       §
AND SAMSUNG ELECTRONICS             §   JURY TRIAL DEMANDED
AMERICA, INC.,                      §
                                    §
             Defendants.


 SAMSUNG DEFENDANTS’ REPLY IN SUPPORT OF THEIR MOTION TO STRIKE
       PLAINTIFF’S INFRINGEMENT CONTENTIONS AND/OR COMPEL
  INFRINGEMENT CONTENTIONS COMPLYING WITH THE COURT’S PATENT
                              RULES
    Case 2:21-cv-00040-JRG Document 56 Filed 07/21/21 Page 2 of 8 PageID #: 923




I.       INTRODUCTION

         For three months, Samsung has attempted unsuccessfully to obtain fair and adequate notice

of GTP’s theory of infringement as to each Accused Instrumentality, pursuant to the Court’s local

rules. GTP’s Response concedes that its Amended Infringement Contentions (“AICs”) do not

identify GTP’s theory of infringement for each Asserted Claim, do not provide documentation or

other explanation of how each Accused Feature when used by the Accused Products is alleged to

infringe, and do not identify any claimed “gesture” (even as an example) allegedly performed in

connection with each Accused Feature. GTP excuses these omissions by arguing that because the

Asserted Claims are “predominantly” apparatus claims, and GTP now purports not to accuse any

features of infringement, GTP has no obligation to identify its theory of infringement for each

Accused Feature with respect to each Asserted Claim. GTP’s position is untenable.

         GTP asserts many method claims, which allegedly implicate the Accused Features when

used by the Accused Products. GTP cannot ignore the method claims to justify failure to comply

with the requirements of the local rules. In its Complaint, GTP itself designated the features at

issue as “Accused Features,” which when used by the Accused Products allegedly infringe the

Asserted Patents. Dkt. No. 1 ¶ 25. GTP cannot reasonably argue now that the “Accused Features”

are somehow not accused, such that its disclosure obligations under the local rules do not apply.

Moreover, GTP’s refusal to provide fair and adequate notice of its theory of infringement as to

each Accused Instrumentality (i.e., Accused Feature) has frustrated Samsung’s ability to provide

timely discovery and prepare its defenses. Despite diligent efforts, Samsung is unable to ascertain

GTP’s theory as to how each Asserted Claim is infringed when each Accused Feature is used by

the Accused Products. More is required of GTP than it has been willing to provide.1


1
 GTP cites no supporting authority that Samsung’s Motion is discovery-related under the Court’s
Joint Discovery Order. This Court regularly rules on similar motions exceeding seven pages. See,


                                                -1-
 Case 2:21-cv-00040-JRG Document 56 Filed 07/21/21 Page 3 of 8 PageID #: 924




II.    ARGUMENT

       A.      GTP’s Response Concedes That It Has Not Properly Accused or Charted the
               Asserted Method Claims

       GTP argues that because the “Asserted Claims comprise predominantly apparatus claims,”

GTP is somehow excused from satisfying the local rules as to the asserted method claims. Resp.

at 4 (emphasis added). GTP fails to provide a single authority in support. GTP asserts 39 method

claims across three of the four Asserted Patents.2 For each asserted method claim, GTP’s AICs

fail to identify how the Accused Features “when used allegedly result in the practice of the claimed

method or process” as required by Patent Rule 3-1(c). Instead of addressing this deficiency, GTP’s

Response instead focuses on an uncontested issue—that GTP has provided sufficient notice as to

the relevant components of the Accused Products. But GTP’s listing of components does not

excuse its further obligation to identify specifically where each element of each asserted claim is

found within “each . . . process, method, [or] act” as required by P.R. 3-1(b). By GTP’s admission,

its AICs are deficient at least as to the asserted method claims. At a minimum, GTP’s AICs as to

those claims should be supplemented to comply or be struck for non-compliance.

       B.      GTP’s Response Concedes That GTP Has Not Provided Fair and Adequate
               Notice of GTP’s Theory of Infringement for Each Accused Feature

       GTP’s AICs fail to provide fair and adequate notice of GTP’s theory of infringement for

each Accused Instrumentality as required by the Court’s local rules. Accused Instrumentalities

include “each accused apparatus, product, device, process, method, act, or other instrumentality.”




e.g., Scorpcast, LLC v. Boutique Media, No. 20-cv-00193, Dkt. Nos. 108, 111, 114, 116, 118, 120,
152 (E.D. Tex.).
2
  Asserted method claims include: Claims 1-6, 8, 9, 21-26, 28, and 30 of the ’079 Patent; Claims
8, 9, 11, and 12 of the ’949 Patent; and Claims 1-4, 6, 14-22, 25-28, and 30 of the ’431 Patent.
While GTP asserts no method claims for the ’924 Patent, it alleges Samsung infringes that patent
by “advising or directing end users and other third-parties to use the Accused Features in the
Accused Products in an infringing manner.” Dkt. No. 1 ¶ 46 (emphasis added).


                                                -2-
    Case 2:21-cv-00040-JRG Document 56 Filed 07/21/21 Page 4 of 8 PageID #: 925




P.R. 3-1(b) (emphasis added). Each of the 18 “Accused Features” identified in GTP’s Complaint

(and that GTP has not voluntarily withdrawn) is unique, having its own individual functions and

operation as used by the Accused Products. Yet GTP’s AICs fail to describe how each Accused

Feature, when used by the Accused Products, allegedly infringes each Asserted Claim.

         GTP’s Response does not dispute these critical deficiencies but instead attempts to excuse

them by asserting that “GTP is [not] accusing software ‘features’ of infringement.” Resp. at 8.

GTP’s argument is belied by its own Complaint explicitly designating these features as “Accused

Features” alleged to infringe when used by the Accused Products.3 But even aside from GTP’s

attempt to distance itself here from the live allegations in its Complaint, each of these software

features constitutes or involves a “process, method, or act” that must be charted as to each Asserted

Claim (including the method claims) under P.R. 3-1(b). Unless and until GTP formally withdraws

all infringement allegations with respect to the Accused Features, the Court should compel GTP

to provide AICs compliant with the local rules or strike those allegations altogether.

         Further, GTP’s Response concedes it has not identified documentation for each of the 18

Accused Features, i.e., for each Accused Instrumentality. The only documentation in the AICs as

to the Accused Features, across all of the Asserted Claims, consists of the same three website links.

Neither the links nor anything else in the AICs specify what Accused Features the links allegedly

relate to or how any Accused Feature, when used by the Accused Products, allegedly infringes

any Asserted Claim. See Motion at 8-9. GTP’s Response provides, for the first time, five more




3
  GTP’s Complaint lists the features under the heading “Examples of Samsung’s Marketing of the
Accused Features.” Dkt. No. 1 ¶ 25 (emphasis added). GTP’s Complaint accuses Samsung of
infringing the ’924 Patent, for example, by “advising or directing end users and other third-parties
to use the Accused Features in the Accused Products in an infringing manner.” Dkt. No. 1 ¶ 46
(emphasis added). Even GTP’s Response asserts that “components and their related software
allow the detection of detect [sic] numerous types of gestures.” Resp. at 2 (emphasis added).

                                                -3-
 Case 2:21-cv-00040-JRG Document 56 Filed 07/21/21 Page 5 of 8 PageID #: 926




links describing some, but not all, of the Accused Features and how they relate to the Asserted

Claims. See Resp. at nn. 3-4, 11-14. Notably, GTP did not include any of these newly-identified

links in its Complaint, its PICs, its AICs, or in response to Samsung’s repeated requests. The fact

that GTP is able to provide this further detail to explain how some Accused Features allegedly

infringe the Asserted Claims highlights the failure of the AICs to provide the requisite detail with

respect to each Accused Feature and each Asserted Claim. Resp. at 3. While GTP’s refusal to

provide this information for all of the Accused Features remains unexplained (as is its refusal to

voluntarily provide this information for any of the Accused Features before requiring Samsung to

involve the Court), “The Patent Rules demonstrate high expectations as to plaintiffs’ preparedness

before bringing suit.” Connectel, LLC v. Cisco Sys., 391 F. Supp. 2d 526, 527-28 (E.D. Tex. 2005)

(citation omitted). GTP’s deficient AICs should be supplemented to comply or struck.

       C.      GTP’s AICs and Response Fail to Identify Any Claimed “Gesture”

       GTP argues that the “asserted claims do not claim ‘gestures’—they claim only devices that

have components that respond to ‘gestures.’” Resp. at 1. From this assertion, GTP posits that it

need not identify any “gesture” that purportedly causes the Accused Features, when used by the

Accused Products, to infringe the claims. However, as detailed in Samsung’s Motion, three of the

Asserted Patents have Asserted Claims explicitly requiring the recited devices to determine that a

“gesture” has been performed. See Mot. at 10-12. Thus, GTP must at least identify a purported

“gesture” for each Accused Feature. Yet, GTP refuses to do so.

       For example, none of GTP’s website links, whether in its AICs or its Response, identifies

any “gesture” for the Iris Scan Unlock, Bixby Vision, or QR Codes Accused Features, nor do they

identify how these Accused Features determine any gesture as the Asserted Claims require. After

diligent investigation, Samsung is unable to discern what possible “gesture” can be determined for

a human eye, a restaurant in the world, or a barcode such that these Accused Features, when used


                                                -4-
 Case 2:21-cv-00040-JRG Document 56 Filed 07/21/21 Page 6 of 8 PageID #: 927




by the Accused Products, allegedly satisfy the Asserted Claims. GTP’s failure to provide fair and

adequate notice of its theory of infringement exists similarly for the remainder of the 18 Accused

Features. As a result, Samsung is left to speculate regarding the claimed “gesture” with respect to

each Accused Feature and each Asserted Claim.

       GTP’s arguments that Samsung is “demanding GTP’s trial evidence and arguments without

discovery” and “requir[ing] GTP to list every possible gesture that could be detected” (Resp. at 5-

6, 9) are red herrings. Samsung merely requests that GTP be ordered to comply with the local

rules by identifying “at least one ‘gesture’ for each Accused Feature” to provide “reasonable notice

of GTP’s theory of infringement for each Accused Feature as used by the Accused Products.”

Mot. at 12, 15. It is revealing that GTP must distort Samsung’s request for relief and supporting

arguments rather than confront their merits.

       D.      GTP’s Has Not Shown Good Cause to Accuse Two Additional Products

       GTP had a duty to limit its allegations to products it reasonably believes infringe based on

diligent pre-suit investigation. The two devices GTP seeks to add, the Galaxy S5 and the Galaxy

Tab A 8.0, are both flagship models. GTP’s Complaint, which accuses the entire Galaxy S and

Galaxy Tab product lines, and GTP’s PICs, which accused variants of both products, show that

GTP was or should have been aware of both models when it served its PICs. GTP has not shown

good cause to allow the amendments now. GTP amended its PICs to include these models only

after Samsung informed GTP that certain other Accused Products were not sold in the United

States, and until GTP’s Response it had never sought leave to add these models as the local rules

require, evidencing a lack of diligence that undermines GTP’s arguments as to good cause.

III.   CONCLUSION

       Accordingly, Samsung respectfully requests that the Court compel GTP to supplement its

AICs to comply with Patent Rule 3-1(c) or strike all allegations that do not comply.


                                                -5-
Case 2:21-cv-00040-JRG Document 56 Filed 07/21/21 Page 7 of 8 PageID #: 928




DATED: July 21, 2021                Respectfully submitted,

                                    By: /s/ Christopher W. Kennerly
                                    Christopher W. Kennerly (TX Bar No. 00795077)
                                    chriskennerly@paulhastings.com
                                    Radhesh Devendran (pro hac vice)
                                    radheshdevendran@paulhastings.com
                                    PAUL HASTINGS LLP
                                    1117 S. California Avenue
                                    Palo Alto, CA 94304
                                    Telephone: (650) 320-1800
                                    Facsimile: (650) 320-1900

                                    Allan M. Soobert
                                    allansoobert@paulhastings.com
                                    PAUL HASTINGS LLP
                                    2050 M Street NW
                                    Washington, D.C. 20036
                                    Telephone: 202-551-1700
                                    Facsimile: 202-551-1705

                                    Elizabeth L. Brann
                                    elizabethbrann@paulhastings.com
                                    PAUL HASTINGS LLP
                                    4747 Executive Drive, 12th Floor
                                    San Diego, CA 92121
                                    Telephone: (858) 458-3000
                                    Facsimile: (858) 458-3005

                                    Robert Laurenzi
                                    robertlaurenzi@paulhastings.com
                                    PAUL HASTINGS LLP
                                    200 Park Avenue
                                    New York, NY 10166
                                    Telephone: (212) 318-6000
                                    Facsimile: (212) 319-4090

                                    Melissa R. Smith (TX Bar No. 24001351)
                                    GILLAM & SMITH, LLP
                                    303 S. Washington Ave.
                                    Marshall, TX 75670
                                    Telephone: (903) 934-8450
                                    Facsimile: (903) 934-9257
                                    melissa@gillamsmithlaw.com

                                    Attorneys for Defendants Samsung Electronics
                                    Co., Ltd and Samsung Electronics America, Inc.


                                    -6-
 Case 2:21-cv-00040-JRG Document 56 Filed 07/21/21 Page 8 of 8 PageID #: 929




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was filed

electronically in compliance with Local Rule CV-5 on July 21, 2021. As of this date, all counsel

of record had consented to electronic service and are being served with a copy of this document

through the Court’s CM/ECF system under Local Rule CV-5(a)(3)(A).

                                                     /s/ Christopher W. Kennerly
                                                    Christopher W. Kennerly




                                              -7-
